Atkinson, J.
When, in an application for injunction, the evidence is not embodied in an approved brief of evidence and filed as a part of the record, nor contained in the bill of exceptions, nor attached thereto properly identified as a part thereof by the judge’s signature, the Supreme court can not consider any question made by an assignment of error the decision of which is dependent upon the evidence. Edmondson v. Edmondson, 128 Ga. 53 (3) (57 S. E. 308), and cit.; Blackman v. Garrett, 135 Ga. 226 (69 S. E. 110), and cit.; Town of Fairburn v. Edmondson, 160 Ga. 792 (129 S. E. 108) ; Federal Investment Co. v. Ewing, 165 Ga. 435 (141 S. E. 65), and cit.

Judgment affirmed.


All the Justices concur, except Bill, J., absent because of illness.

Tho'mas E. Scott, for plaintiff in error.
W. E. Harclerode, contra.